

	

		III

		109th CONGRESS

		1st Session

		S. RES. 216

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Santorum (for

			 himself and Mr. Specter) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing gratitude and appreciation to

		  the men and women of the United States Armed Forces who served in World War II,

		  commending the acts of heroism displayed by those servicemembers, and

		  recognizing the Greatest Generation Homecoming Weekend to be

		  held in Pittsburgh, Pennsylvania.

	

	

		Whereas

			 World War II began on September 1, 1939, when Nazi Germany invaded Poland

			 without a declaration of war and then moved, following the surrender of Poland,

			 to invade and occupy Denmark, Norway, Luxembourg, the Netherlands, and

			 Belgium;

		Whereas

			 following the premeditated invasion by Japan on the United States at Pearl

			 Harbor, Hawaii, on December 7, 1941, the United States declared war on Japan

			 and entered World War II on the side of freedom and democracy;

		Whereas

			 when the fate of the free world was in jeopardy as a direct result of the

			 desire of Adolf Hitler and the Nazi regime for world conquest, the

			 servicemembers of the United States Armed Forces known as the Greatest

			 Generation assumed the task of freeing the world of Nazism, fascism,

			 and tyranny;

		Whereas

			 more than 16,000,000 Americans served in the United States Armed Forces during

			 World War II, and millions more supported the war effort at home;

		Whereas

			 more than 400,000 brave Americans made the ultimate sacrifice during World War

			 II in the name of freedom and in defense of the ideals that the people of the

			 United States hold dear;

		Whereas

			 units of the United States Army, such as the 1st Infantry Division known as the

			 Big Red One, the 3rd Infantry Division known as the Rock

			 of the Marne, the 10th Armored Division known as the Tiger

			 Division, and the Flying Tigers of the 14th Air Force,

			 valiantly fought to defeat the oppression and tyranny of the Axis

			 Powers;

		Whereas

			 the great tragedy of World War II was the defining event of the 20th century,

			 when the brave men and women of the United States Armed Forces fought for the

			 common defense of the United States and for the broader causes of peace and

			 freedom from tyranny throughout the world; and

		Whereas

			 the members of the United States Armed Forces, including the Greatest

			 Generation of World War II, made sacrifices and displayed bravery and

			 heroism in the name of freedom and democracy throughout the world: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)expresses appreciation to the members of

			 the United States Armed Forces who served during World War II, for—

				(A)the selfless service of those

			 servicemembers to the United States;

				(B)restoring freedom to the world; and

				(C)defeating the elements of evil and

			 oppression;

				(2)commends the heroism and bravery displayed

			 by the members of the United States Armed Forces who served during World War

			 II, known as the Greatest Generation, in the face of death and

			 severe hardship, and honors those servicemembers who made the ultimate

			 sacrifice;

			(3)proudly honors the members of the

			 Greatest Generation on the occasion of the forthcoming 60th

			 anniversary of the end of World War II, and in conjunction with the

			 Greatest Generation Homecoming Weekend in Pittsburgh,

			 Pennsylvania;

			(4)proudly honors all members of the United

			 States Armed Forces, past and present, who defend the freedom of the United

			 States in times of both war and peace; and

			(5)commends the participants of the

			 Greatest Generation Homecoming Weekend that takes place from

			 September 2, 2005 through September 5, 2005 in Pittsburgh, Pennsylvania.

			

